DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2022 has been entered.
In the amendments filed 09/22/2022, claims 1-14 are pending, claims 1, 8, and 14 are amended.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Metcalfe (WO 00/01779 A1).
Regarding claims 1 and 8, Metcalfe teaches an epoxy terminated epoxy-polyester block copolymer that is a reaction product of 954 parts of a polyester polymer and 778 parts of an epoxy resin at 75% solids in xylene in the presence of a high boiling aromatic solvent, methoxypropyl acetate, and triphenyl phosphine (p. 13, l. 2-13), wherein the polyester polymer (p. 13, l. 4-5) is a reaction product of components in the presence of nitrogen and xylene (p. 10, l. 8-22), wherein the components for the preparation of the polyester polymer (p. 10, l. 9-10) are 0.84 molar parts of neopentyl glycol, 2.461 molar parts of 1,6-cyclohexane dimethanol, 1.394 molar parts of isophthalic acid, 2.323 molar parts of 1,4-cyclohexane dicarboxylic acid, and 1.30 parts by weight of a tin based esterification catalyst (p. 12, Table 1, Example Number 13; p. 10, l. 15-17), wherein the acid functionality of the polyester polymer is 1.96, and the theoretical MW by number of the polyester polymer is 2232.00 (p. 12, Table 1, Example Number 13), wherein the acid value of the polyester polymer is 49-51 mgKOH/g (p. 10, l. 13-14), wherein the epoxy resin is DER 671X75 from Dow (p. 13, l. 5-6), wherein the weight of the solid DER 671 is 583.20 parts by weight (p. 13, l. 5-6; p. 10, l. 15-17), wherein the DER 671 has an EEW of 485, the acid value of the epoxy polyester is 0.13 mg/g, the epoxy equivalent weight of the epoxy polyester is 3525.00, and the theoretical MW by number of the epoxy-polyester block copolymer is 8408.00 (p. 12, Table 1, Example Number 13), wherein the EEW is epoxy equivalent weight (p. 4, l. 30-p. 5, l. 2; p. 13, l. 10), wherein the cyclohexane dimethanol is cyclohexane dimethanol (p. 5, l. 27-28), which reads on an epoxy resin, which is a reaction product of an epoxy compound (A) and an acid-terminated polyester (B), wherein the acid-terminated polyester (B) is the reaction product of at least one polycarboxylic acid monomer and at least one polyhydric alcohol monomer, wherein an amount of a diol having a cyclic structure in the polyhydric alcohol monomer is 75 mol%, and an Epoxy equivalent of the epoxy resin is 3525 g/equivalent as claimed. The mol% of the diol having a cyclic structure is based on the calculation 2.461 / (0.84 + 2.461) * 100% = 75%. In another embodiment, Metcalfe teaches that the preformed polyester polymer is the reaction product of one or more polyols, predominantly diol, with dicarboxylic acid or their anhydrides (p. 3, l. 16-18), that the polyester comprises polyol, predominantly or entirely a glycol or a diol, esterified with excess equivalents of dicarboxylic acid or anhydrides (p. 5, l. 18-20), that useful polyfunctional alcohols have two or more hydroxy groups wherein the predominant polyol contains two hydroxyl groups (p. 5, l. 23-25), and that examples of suitable polyols include neopentyl glycol and cyclohexane dimethanol (p. 5, l. 25-28), which means that Metcalfe does not limit the molar percent of any species of polyol in the polyols that are reacted to produce the polyester polymer, which means that the molar percent of Metcalfe’s 1,6-cyclohexane dimethanol in Metcalfe’s neopentyl glycol and 1,6-cyclohexane dimethanol is optionally from 0 to 100 molar %, which optionally reads on wherein an amount of a diol having a cyclic structure in the polyhydric alcohol monomer is 0 mol% to 100 mol%.
Metcalfe does not teach wherein an amount of a diol having a cyclic structure in the polyhydric alcohol monomer is 20 mol% to 70 mol%, wherein the amount of the diol having a cyclic structure in the polyhydric alcohol monomer is 30 mol% to 70 mol%. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to modify the molar percent of Metcalfe’s 1,6-cyclohexane dimethanol in Metcalfe’s neopentyl glycol and 1,6-cyclohexane dimethanol that are reacted to produce Metcalfe’s polyester polymer to be 70 molar %, which would read on wherein an amount of a diol having a cyclic structure in the polyhydric alcohol monomer is 70 mol% as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been obvious to try because Metcalfe teaches that the polyester polymer (p. 13, l. 4-5) is a reaction product of components in the presence of nitrogen and xylene (p. 10, l. 8-22), that the components for the preparation of the polyester polymer (p. 10, l. 9-10) are 0.84 molar parts of neopentyl glycol, 2.461 molar parts of 1,6-cyclohexane dimethanol, 1.394 molar parts of isophthalic acid, 2.323 molar parts of 1,4-cyclohexane dicarboxylic acid, and 1.30 parts by weight of a tin based esterification catalyst (p. 12, Table 1, Example Number 13; p. 10, l. 15-17), that in another embodiment, the preformed polyester polymer is the reaction product of one or more polyols, predominantly diol, with dicarboxylic acid or their anhydrides (p. 3, l. 16-18), that the polyester comprises polyol, predominantly or entirely a glycol or a diol, esterified with excess equivalents of dicarboxylic acid or anhydrides (p. 5, l. 18-20), that useful polyfunctional alcohols have two or more hydroxy groups wherein the predominant polyol contains two hydroxyl groups (p. 5, l. 23-25), and that examples of suitable polyols include neopentyl glycol and cyclohexane dimethanol (p. 5, l. 25-28), which means that Metcalfe does not limit the molar percent of any species of polyol in the polyols that are reacted to produce the polyester polymer, which means that the molar percent of Metcalfe’s 1,6-cyclohexane dimethanol in Metcalfe’s neopentyl glycol and 1,6-cyclohexane dimethanol is optionally from 0 to 100 molar %, which encompasses 70 molar %. Also, Metcalfe teaches that none of the types of polymers in the prior art are suitable for use in can coatings because none give the required cured film combination of flexibility, adhesion, and sterilization resistance and compatibility (p. 3, l. 3-5), and that in accordance with Metcalfe’s invention, the cured film problems have been resolved along with extremely low levels of free BADGE by the use of a particular epoxy-polyester block copolymer in combination with fatty acids (p. 3, l. 5-7). Based on Metcalfe’s teachings, there had a been a recognized problem or need in the art, there had been a finite number of identified, predictably potential solutions to the recognized need or problem, and that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. Examples of rationales that may support a conclusion of obviousness include: "Obvious to try" (MPEP 2143(I)(E)). To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (MPEP 2143(I)(E)). Also, the end point of the claimed range, which is 70 mol%, is close to Metcalfe’s mol%, which is 75 mol%. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05(I)).
Regarding claim 2, Metcalfe teaches that the theoretical MW by number of the epoxy-polyester block copolymer is 8408.00, that the theoretical MW by number of the polyester polymer is 2232.00 (p. 12, Table 1, Example Number 13), that the epoxy resin is DER 671X75 from Dow (p. 13, l. 5-6), that the DER 671 has an EEW of 485 (p. 12, Table 1, Example Number 13), and that the EEW is epoxy equivalent weight (p. 4, l. 30-p. 5, l. 2; p. 13, l. 10), which reads on wherein the epoxy resin has a weight average molecular weight that is within 7,000 to 300,000, and the epoxy resin has a ratio of the weight average molecular weight/a number average molecular weight that is within 1.1 to 20.0 as claimed.
Regarding claim 3, Metcalfe teaches that the polyester polymer (p. 13, l. 4-5) is a reaction product of components in the presence of nitrogen and xylene (p. 10, l. 8-22), wherein the components for the preparation of the polyester polymer (p. 10, l. 9-10) are 0.84 molar parts of neopentyl glycol, 2.461 molar parts of 1,6-cyclohexane dimethanol, 1.394 molar parts of isophthalic acid, 2.323 molar parts of 1,4-cyclohexane dicarboxylic acid, and 1.30 parts by weight of a tin based esterification catalyst (p. 12, Table 1, Example Number 13; p. 10, l. 15-17), wherein the acid functionality of the polyester polymer is 1.96, and the theoretical MW by number of the polyester polymer is 2232.00 (p. 12, Table 1, Example Number 13), wherein the acid value of the polyester polymer is 49-51 mgKOH/g (p. 10, l. 13-14), which reads on wherein the acid-terminated polyester (B) has a weight average molecular weight that is within 500 to 10,000, and the acid-terminated polyester (B) has the weight average molecular weight/a number average molecular weight that is within 1.1 to 10.0 as claimed.
Regarding claim 4, Metcalfe teaches a coating composition comprising the epoxy-polyester (p. 13, l. 23-28) block copolymer and RS 136 Phenolic resin (p. 14, l. 1), wherein the phenolic resin is a crosslinker (p. 7, l. 26-28), which reads on an epoxy resin-containing composition, comprising the epoxy resin according to claim 1 and a curing agent as claimed.
Regarding claim 5, Metcalfe teaches that the coating composition comprises (p. 13, l. 23-28) 295.42 parts by weight of the epoxy-polyester block copolymer and 11.28 parts by weight of the RS 136 Phenolic resin (p. 14, l. 1), which reads on wherein the curing agent is contained in an amount of 3.8 parts by weight based on 100 parts by weight of the epoxy resin as claimed. The parts by weight is based on the calculation 11.28 / 295.42 * 100 = 3.8.
Regarding claim 6, Metcalfe teaches that the coating composition comprises (p. 13, l. 23-28) the RS 136 Phenolic resin (p. 14, l. 1), wherein the phenolic resin is a crosslinker (p. 7, l. 26-28), wherein phenolic resins are reaction products of phenol compounds with formaldehyde (p. 7, l. 28-30), which reads on wherein the curing agent is at least one selected from polyfunctional phenol as claimed.
Regarding claim 7, Metcalfe teaches a cured film that is prepared by applying a composition onto panels of tin free steel and tin plate and curing the composition, wherein the composition (p. 14, l. 15-18) is the coating composition (p. 13, l. 23-28), which reads on a cured product obtained by curing the epoxy resin-containing composition according to claim 4 as claimed.
Regarding claim 9, Metcalfe teaches that the polyester polymer (p. 13, l. 4-5) is a reaction product of components in the presence of nitrogen and xylene (p. 10, l. 8-22), wherein the components for the preparation of the polyester polymer (p. 10, l. 9-10) are 0.84 molar parts of neopentyl glycol, 2.461 molar parts of 1,6-cyclohexane dimethanol, 1.394 molar parts of isophthalic acid, 2.323 molar parts of 1,4-cyclohexane dicarboxylic acid, and 1.30 parts by weight of a tin based esterification catalyst (p. 12, Table 1, Example Number 13; p. 10, l. 15-17), which reads on wherein the at least one polycarboxylic acid monomer comprises an aromatic polycarboxylic acid compound as claimed.
Regarding claim 10, Metcalfe teaches that the epoxy terminated epoxy-polyester block copolymer is a reaction product of 954 parts of a polyester polymer and 778 parts of an epoxy resin (p. 13, l. 2-13), wherein the epoxy resin is DER 671X75 from Dow (p. 13, l. 5-6), wherein the epoxy resin is a commercially available epoxy resin that is a diglycidyl ether of bisphenol A (p. 4, l. 22-32), which reads on wherein the epoxy compound (A) is selected from bisphenol diglycidyl ethers as claimed.
Regarding claim 12, Metcalfe teaches that the polyester polymer (p. 13, l. 4-5) is a reaction product of components in the presence of nitrogen and xylene (p. 10, l. 8-22), wherein the components for the preparation of the polyester polymer (p. 10, l. 9-10) are 0.84 molar parts of neopentyl glycol, 2.461 molar parts of 1,6-cyclohexane dimethanol, 1.394 molar parts of isophthalic acid, 2.323 molar parts of 1,4-cyclohexane dicarboxylic acid, and 1.30 parts by weight of a tin based esterification catalyst (p. 12, Table 1, Example Number 13; p. 10, l. 15-17), which reads on wherein the polycarboxylic acid monomer comprises an isophthalic acid as claimed.
Regarding claim 13, Metcalfe teaches that the polyester polymer (p. 13, l. 4-5) is a reaction product of components in the presence of nitrogen and xylene (p. 10, l. 8-22), wherein the components for the preparation of the polyester polymer (p. 10, l. 9-10) are 0.84 molar parts of neopentyl glycol, 2.461 molar parts of 1,6-cyclohexane dimethanol, 1.394 molar parts of isophthalic acid, 2.323 molar parts of 1,4-cyclohexane dicarboxylic acid, and 1.30 parts by weight of a tin based esterification catalyst (p. 12, Table 1, Example Number 13; p. 10, l. 15-17). Metcalfe teaches that in another embodiment, terephthalic acid is used instead of the isophthalic acid (p. 5, l. 30-32), which optionally reads on wherein the polycarboxylic acid monomer comprises a terephthalic acid as claimed.
Metcalfe does not teach a specific embodiment wherein the polycarboxylic acid monomer comprises a terephthalic acid. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Metcalfe’s terephthalic acid to substitute for at least a fraction of Metcalfe’s isophthalic acid that is reacted to produce Metcalfe’s polyester polymer that is reacted to produce Metcalfe’s epoxy terminated epoxy-polyester block copolymer, which would read on wherein the polycarboxylic acid monomer comprises a terephthalic acid as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been obvious to try because Metcalfe teaches that the polyester polymer (p. 13, l. 4-5) is a reaction product of components in the presence of nitrogen and xylene (p. 10, l. 8-22), wherein the components for the preparation of the polyester polymer (p. 10, l. 9-10) are 0.84 molar parts of neopentyl glycol, 2.461 molar parts of 1,6-cyclohexane dimethanol, 1.394 molar parts of isophthalic acid, 2.323 molar parts of 1,4-cyclohexane dicarboxylic acid, and 1.30 parts by weight of a tin based esterification catalyst (p. 12, Table 1, Example Number 13; p. 10, l. 15-17), that in another embodiment, terephthalic acid is used instead of the isophthalic acid (p. 5, l. 30-32), that none of the types of polymers in the prior art are suitable for use in can coatings because none give the required cured film combination of flexibility, adhesion, and sterilization resistance and compatibility (p. 3, l. 3-5), and that in accordance with Metcalfe’s invention, the cured film problems have been resolved along with extremely low levels of free BADGE by the use of a particular epoxy-polyester block copolymer in combination with fatty acids (p. 3, l. 5-7). Based on Metcalfe’s teachings, there had a been a recognized problem or need in the art, there had been a finite number of identified, predictably potential solutions to the recognized need or problem, and that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. Examples of rationales that may support a conclusion of obviousness include: "Obvious to try" (MPEP 2143(I)(E)). To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (MPEP 2143(I)(E)).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Metcalfe (WO 00/01779 A1) as applied to claim 1, and further in view of Otsuka et al. (JP 58-180521 A, cited in IDS, machine translation in English used for citation and made of record on 11/21/2019).
Regarding claim 11, Metcalfe renders obvious the epoxy resin according to claim 1 as explained above. Metcalfe teaches that the epoxy terminated epoxy-polyester block copolymer is a reaction product of 954 parts of a polyester polymer and 778 parts of an epoxy resin at 75% solids in xylene in the presence of a high boiling aromatic solvent, methoxypropyl acetate, and triphenyl phosphine (p. 13, l. 2-13), wherein the epoxy resin is DER 671X75 from Dow (p. 13, l. 5-6), wherein the weight of the solid DER 671 is 583.20 parts by weight (p. 13, l. 5-6; p. 10, l. 15-17), wherein the DER 671 has an EEW of 485 (p. 12, Table 1, Example Number 13), wherein the EEW is epoxy equivalent weight (p. 4, l. 30-p. 5, l. 2; p. 13, l. 10).
Metcalfe does not teach wherein the epoxy compound (A) is selected from the group consisting of (poly)alkylene glycol diglycidyl ethers, an epoxy compound wherein hydrogen is added to an aromatic ring of bisphenol diglycidyl ethers, and an epoxy compound wherein hydrogen is added to an aromatic ring of bisphenol diglycidyl ethers. However, Otsuka teaches that the diglycidyl ether of a hydrogenated bisphenol that is used by reacting it with an acid-terminated polyester in the presence of a catalyst to produce an epoxy resin excellent in flexibility, adhesion, corrosion resistance, and weather resistance, wherein the acid-terminated polyester is obtained by reacting neopentyl glycol with an aromatic or alicyclic dicarboxylic acid or anhydride (Abstract). Metcalfe and Otsuka are analogous art because both references are in the same field of endeavor of an epoxy resin, which is a reaction product of an epoxy compound and an acid-terminated polyester, wherein the acid-terminated polyester is the reaction product of at least one polycarboxylic acid monomer and at least one polyhydric alcohol monomer. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Otsuka’s diglycidyl ether of a hydrogenated bisphenol to substitute for at least a fraction of Metcalfe’s epoxy resin that is reacted with Metcalfe’s polyester polymer to produce Metcalfe’s epoxy terminated epoxy-polyester block copolymer, which would read on wherein the epoxy compound (A) is selected from an epoxy compound wherein hydrogen is added to an aromatic ring of bisphenol diglycidyl ethers as claimed. One of ordinary skill in the art would have been motivated to do so because Otsuka teaches that an epoxy resin that is made by reacting the diglycidyl ether of a hydrogenated bisphenol with an acid-terminated polyester in the presence of a catalyst, wherein the acid-terminated polyester is obtained by reacting neopentyl glycol with an aromatic or alicyclic dicarboxylic acid or anhydride, is beneficial for producing an epoxy resin that is excellent in flexibility, adhesion, corrosion resistance, and weather resistance (Abstract), which would have been desirable for Metcalfe’s epoxy resin that is reacted with Metcalfe’s polyester polymer to produce Metcalfe’s epoxy terminated epoxy-polyester block copolymer because Metcalfe teaches that the epoxy terminated epoxy-polyester block copolymer is a reaction product of 954 parts of a polyester polymer and 778 parts of an epoxy resin at 75% solids in xylene in the presence of a high boiling aromatic solvent, methoxypropyl acetate, and triphenyl phosphine (p. 13, l. 2-13), wherein the polyester polymer (p. 13, l. 4-5) is a reaction product of components in the presence of nitrogen and xylene (p. 10, l. 8-22), wherein the components for the preparation of the polyester polymer (p. 10, l. 9-10) are 0.84 molar parts of neopentyl glycol, 2.461 molar parts of 1,6-cyclohexane dimethanol, 1.394 molar parts of isophthalic acid, 2.323 molar parts of 1,4-cyclohexane dicarboxylic acid, and 1.30 parts by weight of a tin based esterification catalyst (p. 12, Table 1, Example Number 13; p. 10, l. 15-17), and that the epoxy terminated epoxy-polyester block copolymer (p. 13, l. 2-13) is used in a coating composition (p. 13, l. 23-28), which would have required flexibility, adhesion, corrosion resistance, and weather resistance to some extent.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Metcalfe (WO 00/01779 A1).
Regarding claim 14, Metcalfe teaches an epoxy terminated epoxy-polyester block copolymer that is a reaction product of 954 parts of a polyester polymer and 778 parts of an epoxy resin at 75% solids in xylene in the presence of a high boiling aromatic solvent, methoxypropyl acetate, and triphenyl phosphine (p. 13, l. 2-13), wherein the polyester polymer (p. 13, l. 4-5) is a reaction product of components in the presence of nitrogen and xylene (p. 10, l. 8-22), wherein the components for the preparation of the polyester polymer (p. 10, l. 9-10) are 0.84 molar parts of neopentyl glycol, 2.461 molar parts of 1,6-cyclohexane dimethanol, 1.394 molar parts of isophthalic acid, 2.323 molar parts of 1,4-cyclohexane dicarboxylic acid, and 1.30 parts by weight of a tin based esterification catalyst (p. 12, Table 1, Example Number 13; p. 10, l. 15-17), wherein the acid functionality of the polyester polymer is 1.96, and the theoretical MW by number of the polyester polymer is 2232.00 (p. 12, Table 1, Example Number 13), wherein the acid value of the polyester polymer is 49-51 mgKOH/g (p. 10, l. 13-14), wherein the epoxy resin is DER 671X75 from Dow (p. 13, l. 5-6), wherein the weight of the solid DER 671 is 583.20 parts by weight (p. 13, l. 5-6; p. 10, l. 15-17), wherein the DER 671 has an EEW of 485, the acid value of the epoxy polyester is 0.13 mg/g, the epoxy equivalent weight of the epoxy polyester is 3525.00, and the theoretical MW by number of the epoxy-polyester block copolymer is 8408.00 (p. 12, Table 1, Example Number 13), wherein the EEW is epoxy equivalent weight (p. 4, l. 30-p. 5, l. 2; p. 13, l. 10), wherein the cyclohexane dimethanol is cyclohexane dimethanol (p. 5, l. 27-28), which reads on an epoxy resin, which is a reaction product of an epoxy compound (A) and an acid-terminated polyester (B), wherein the acid-terminated polyester (B) is the reaction product of at least one polycarboxylic acid monomer and at least one polyhydric alcohol monomer, wherein an amount of a diol having a cyclic structure in the polyhydric alcohol monomer is 75 mol%, wherein an epoxy equivalent of the epoxy resin is 3525 g/equivalent. The mol% of the diol having a cyclic structure is based on the calculation 2.461 / (0.84 + 2.461) * 100% = 75%. Metcalfe’s teachings also read on wherein the epoxy resin has a weight average molecular weight that is within 7,000 to 300,000 and the epoxy resin has a ratio of the weight average molecular weight/a number average molecular weight that is within 1.1 to 20.0, the acid-terminated polyester (B) has a weight average molecular weight that is within 500 to 10,000, and the acid-terminated polyester (B) has the weight average molecular weight/a number average molecular weight that is within 1.1 to 10.0 as claimed. In another embodiment, Metcalfe teaches that the preformed polyester polymer is the reaction product of one or more polyols, predominantly diol, with dicarboxylic acid or their anhydrides (p. 3, l. 16-18), that the polyester comprises polyol, predominantly or entirely a glycol or a diol, esterified with excess equivalents of dicarboxylic acid or anhydrides (p. 5, l. 18-20), that useful polyfunctional alcohols have two or more hydroxy groups wherein the predominant polyol contains two hydroxyl groups (p. 5, l. 23-25), and that examples of suitable polyols include neopentyl glycol and cyclohexane dimethanol (p. 5, l. 25-28), which means that Metcalfe does not limit the molar percent of any species of polyol in the polyols that are reacted to produce the polyester polymer, which means that the molar percent of Metcalfe’s 1,6-cyclohexane dimethanol in Metcalfe’s neopentyl glycol and 1,6-cyclohexane dimethanol is optionally from 0 to 100 molar %, which optionally reads on wherein an amount of a diol having a cyclic structure in the polyhydric alcohol monomer is 0 mol% to 100 mol%.
Metcalfe does not teach wherein an amount of a diol having a cyclic structure in the polyhydric alcohol monomer is 30 mol% to 70 mol%. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to modify the molar percent of Metcalfe’s 1,6-cyclohexane dimethanol in Metcalfe’s neopentyl glycol and 1,6-cyclohexane dimethanol that are reacted to produce Metcalfe’s polyester polymer to be 70 molar %, which would read on wherein an amount of a diol having a cyclic structure in the polyhydric alcohol monomer is 70 mol% as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been obvious to try because Metcalfe teaches that the polyester polymer (p. 13, l. 4-5) is a reaction product of components in the presence of nitrogen and xylene (p. 10, l. 8-22), that the components for the preparation of the polyester polymer (p. 10, l. 9-10) are 0.84 molar parts of neopentyl glycol, 2.461 molar parts of 1,6-cyclohexane dimethanol, 1.394 molar parts of isophthalic acid, 2.323 molar parts of 1,4-cyclohexane dicarboxylic acid, and 1.30 parts by weight of a tin based esterification catalyst (p. 12, Table 1, Example Number 13; p. 10, l. 15-17), that in another embodiment, the preformed polyester polymer is the reaction product of one or more polyols, predominantly diol, with dicarboxylic acid or their anhydrides (p. 3, l. 16-18), that the polyester comprises polyol, predominantly or entirely a glycol or a diol, esterified with excess equivalents of dicarboxylic acid or anhydrides (p. 5, l. 18-20), that useful polyfunctional alcohols have two or more hydroxy groups wherein the predominant polyol contains two hydroxyl groups (p. 5, l. 23-25), and that examples of suitable polyols include neopentyl glycol and cyclohexane dimethanol (p. 5, l. 25-28), which means that Metcalfe does not limit the molar percent of any species of polyol in the polyols that are reacted to produce the polyester polymer, which means that the molar percent of Metcalfe’s 1,6-cyclohexane dimethanol in Metcalfe’s neopentyl glycol and 1,6-cyclohexane dimethanol is optionally from 0 to 100 molar %, which encompasses 70 molar %. Also, Metcalfe teaches that none of the types of polymers in the prior art are suitable for use in can coatings because none give the required cured film combination of flexibility, adhesion, and sterilization resistance and compatibility (p. 3, l. 3-5), and that in accordance with Metcalfe’s invention, the cured film problems have been resolved along with extremely low levels of free BADGE by the use of a particular epoxy-polyester block copolymer in combination with fatty acids (p. 3, l. 5-7). Based on Metcalfe’s teachings, there had a been a recognized problem or need in the art, there had been a finite number of identified, predictably potential solutions to the recognized need or problem, and that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. Examples of rationales that may support a conclusion of obviousness include: "Obvious to try" (MPEP 2143(I)(E)). To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (MPEP 2143(I)(E)). Also, the end point of the claimed range, which is 70 mol%, is close to Metcalfe’s mol%, which is 75 mol%. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05(I)).

Response to Arguments
Applicant’s arguments, see p. 6-10, filed 09/22/2022, with respect to the rejection of claims 1-10 and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Metcalfe (WO 00/01779 A1) have been fully considered and are responded to by the new grounds of rejection in this Office action.
Applicant's arguments filed 09/22/2022 have been fully considered but they are not persuasive. In response to the applicant’s argument that 1,4-butane diol is disclosed as a preferred embodiment (p. 7), the rejection of the claims in this Office action is not based on Metcalfe’s preferred embodiment. It is based on Metcalfe’s Example Number 13 and Metcalfe’s broader disclosure. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP 2123(II)).
In response to the applicant’s argument that Metcalfe provides no explicit instruction regarding a compositional content of a cycloaliphatic diol (p. 7), Metcalfe teaches the components for the preparation of the polyester polymer (p. 10, l. 9-10) comprise 0.84 molar parts of neopentyl glycol and 2.461 molar parts of 1,6-cyclohexane dimethanol (p. 12, Table 1, Example Number 13; p. 10, l. 15-17), which is an explicit instruction regarding a compositional content of a cycloaliphatic diol, and which reads on wherein an amount of a diol having a cyclic structure in the polyhydric alcohol monomer is 75 mol%. The mol% of the diol having a cyclic structure is based on the calculation 2.461 / (0.84 + 2.461) * 100% = 75%.
In response to the applicant’s argument that nowhere does Metcalfe disclose or even suggest an upper limit for the cyclic diol component that is 70 mol% (p. 7), before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to modify the molar percent of Metcalfe’s 1,6-cyclohexane dimethanol in Metcalfe’s neopentyl glycol and 1,6-cyclohexane dimethanol that are reacted to produce Metcalfe’s polyester polymer to be 70 molar %, which would read on wherein an amount of a diol having a cyclic structure in the polyhydric alcohol monomer is 70 mol% as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been obvious to try because Metcalfe teaches that the polyester polymer (p. 13, l. 4-5) is a reaction product of components in the presence of nitrogen and xylene (p. 10, l. 8-22), that the components for the preparation of the polyester polymer (p. 10, l. 9-10) are 0.84 molar parts of neopentyl glycol, 2.461 molar parts of 1,6-cyclohexane dimethanol, 1.394 molar parts of isophthalic acid, 2.323 molar parts of 1,4-cyclohexane dicarboxylic acid, and 1.30 parts by weight of a tin based esterification catalyst (p. 12, Table 1, Example Number 13; p. 10, l. 15-17), that in another embodiment, the preformed polyester polymer is the reaction product of one or more polyols, predominantly diol, with dicarboxylic acid or their anhydrides (p. 3, l. 16-18), that the polyester comprises polyol, predominantly or entirely a glycol or a diol, esterified with excess equivalents of dicarboxylic acid or anhydrides (p. 5, l. 18-20), that useful polyfunctional alcohols have two or more hydroxy groups wherein the predominant polyol contains two hydroxyl groups (p. 5, l. 23-25), and that examples of suitable polyols include neopentyl glycol and cyclohexane dimethanol (p. 5, l. 25-28), which means that Metcalfe does not limit the molar percent of any species of polyol in the polyols that are reacted to produce the polyester polymer, which means that the molar percent of Metcalfe’s 1,6-cyclohexane dimethanol in Metcalfe’s neopentyl glycol and 1,6-cyclohexane dimethanol is optionally from 0 to 100 molar %, which encompasses 70 molar %. Also, Metcalfe teaches that none of the types of polymers in the prior art are suitable for use in can coatings because none give the required cured film combination of flexibility, adhesion, and sterilization resistance and compatibility (p. 3, l. 3-5), and that in accordance with Metcalfe’s invention, the cured film problems have been resolved along with extremely low levels of free BADGE by the use of a particular epoxy-polyester block copolymer in combination with fatty acids (p. 3, l. 5-7). Based on Metcalfe’s teachings, there had a been a recognized problem or need in the art, there had been a finite number of identified, predictably potential solutions to the recognized need or problem, and that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. Examples of rationales that may support a conclusion of obviousness include: "Obvious to try" (MPEP 2143(I)(E)). To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (MPEP 2143(I)(E)). Also, the end point of the claimed range, which is 70 mol%, is close to Metcalfe’s mol%, which is 75 mol%. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05(I)).
In response to the applicant’s argument that as described in paragraph [0026] solvent solubility is enhanced with such content (p. 7), and that Metcalfe is silent with respect to cyclic diol content and provides no description or suggestion which indicates an improved solvent solubility is obtained by limiting the proportion of the diol having a cyclic structure in all components of the polyhydric alcohol to the range recited in claims 1 and 14 (p. 8), Metcalfe teaches that the components for the preparation of the polyester polymer (p. 10, l. 9-10) comprise 0.84 molar parts of neopentyl glycol, 2.461 molar parts of 1,6-cyclohexane dimethanol (p. 12, Table 1, Example Number 13; p. 10, l. 15-17), which is a teaching of a cyclic diol content, which reads on wherein an amount of a diol having a cyclic structure in the polyhydric alcohol monomer is 75 mol%. The mol% of the diol having a cyclic structure is based on the calculation 2.461 / (0.84 + 2.461) * 100% = 75%. It is noted that “improved solvent solubility” is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to modify the molar percent of Metcalfe’s 1,6-cyclohexane dimethanol in Metcalfe’s neopentyl glycol and 1,6-cyclohexane dimethanol that are reacted to produce Metcalfe’s polyester polymer to be 70 molar %, which would read on wherein an amount of a diol having a cyclic structure in the polyhydric alcohol monomer is 70 mol% as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been obvious to try because Metcalfe teaches that the polyester polymer (p. 13, l. 4-5) is a reaction product of components in the presence of nitrogen and xylene (p. 10, l. 8-22), that the components for the preparation of the polyester polymer (p. 10, l. 9-10) are 0.84 molar parts of neopentyl glycol, 2.461 molar parts of 1,6-cyclohexane dimethanol, 1.394 molar parts of isophthalic acid, 2.323 molar parts of 1,4-cyclohexane dicarboxylic acid, and 1.30 parts by weight of a tin based esterification catalyst (p. 12, Table 1, Example Number 13; p. 10, l. 15-17), that in another embodiment, the preformed polyester polymer is the reaction product of one or more polyols, predominantly diol, with dicarboxylic acid or their anhydrides (p. 3, l. 16-18), that the polyester comprises polyol, predominantly or entirely a glycol or a diol, esterified with excess equivalents of dicarboxylic acid or anhydrides (p. 5, l. 18-20), that useful polyfunctional alcohols have two or more hydroxy groups wherein the predominant polyol contains two hydroxyl groups (p. 5, l. 23-25), and that examples of suitable polyols include neopentyl glycol and cyclohexane dimethanol (p. 5, l. 25-28), which means that Metcalfe does not limit the molar percent of any species of polyol in the polyols that are reacted to produce the polyester polymer, which means that the molar percent of Metcalfe’s 1,6-cyclohexane dimethanol in Metcalfe’s neopentyl glycol and 1,6-cyclohexane dimethanol is optionally from 0 to 100 molar %, which encompasses 70 molar %. Also, Metcalfe teaches that none of the types of polymers in the prior art are suitable for use in can coatings because none give the required cured film combination of flexibility, adhesion, and sterilization resistance and compatibility (p. 3, l. 3-5), and that in accordance with Metcalfe’s invention, the cured film problems have been resolved along with extremely low levels of free BADGE by the use of a particular epoxy-polyester block copolymer in combination with fatty acids (p. 3, l. 5-7). Based on Metcalfe’s teachings, there had a been a recognized problem or need in the art, there had been a finite number of identified, predictably potential solutions to the recognized need or problem, and that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. Examples of rationales that may support a conclusion of obviousness include: "Obvious to try" (MPEP 2143(I)(E)). To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (MPEP 2143(I)(E)). Also, the end point of the claimed range, which is 70 mol%, is close to Metcalfe’s mol%, which is 75 mol%. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05(I)).
In response to the applicant’s argument that in Example 16 in Table 3 of the present specification is a comparative example where the content of the diol having a cyclic structure is 86 mol%, and the solid content precipitated, and that the Examples according to claim 1 are all rated as no solid content precipitated (p. 8), the applicant appears to be arguing that unexpected results are obtained by the amount of a diol having a cyclic structure in the polyhydric alcohol monomer being 20 mol% to 70 mol%. The applicant’s arguments of unexpected results are not persuasive because the applicant’s results are not commensurate in scope with the claimed invention because claim 1 limits the amount of a diol having a cyclic structure in the polyhydric alcohol monomer to be 20 mol% to 70 mol%, and does not limit the species of the epoxy compound (A), the species of the polycarboxylic acid monomer, the species of the at least one polyhydric alcohol monomer, limits the epoxy equivalent of the epoxy resin to being from greater than 1500 g/equivalent to 200,000 g/equivalent, does not limit the molecular weight of the acid-terminated polyester (B), does not limit the molecular weight of the epoxy compound (A), does not limit the acid value and hydroxyl value of the acid-terminated polyester (B), and does not limit the epoxy equivalent of the epoxy compound (A). In contrast, Examples 7, 12 through 15, and 19 through 24 in the specification of the instant application are prepared from one of four species of epoxy compound (A) and one of acid-terminated polyesters B-4 through B-9, have a narrow range of epoxy equivalent of 2851 through 5417, Example 16 is prepared from one species of epoxy compound (A) and acid-terminated polyester B-10 [0176, Table 2, 0177, Table 3, 0178, Table 4], the acid-terminated polyesters B-4 through B-9 each have an amount of a diol having a cyclic structure in the polyhydric alcohol monomer that is 38/95*100%=40%, 18/90*100%=20%, 36/90*100%=40%, 57/90*100%=63%, or 62/95*100%=65%, an acid value within a narrow range of 31.8 to 70.1 mgKOH/g, a hydroxyl value within a narrow range of 0.1 to 10.8 mgKOH/g, and a molecular weight within a narrow range of 1000 to 2000, the acid-terminated polyester B-10 has an amount of a diol having a cyclic structure in the polyhydric alcohol monomer that is 77/90*100%=86% [0135, Table 1], and the epoxy compound (A) has an epoxy equivalent of 198, 116, 186, or 144 g/equivalent [0127]. The applicant’s results therefore did not include the upper end point of the claimed range of 20 mol% to 70 mol%. The applicant did not show that the results of Examples 7, 12 through 15, and 19 through 24 over the entire scope of claims 1 and 14, did not show a sufficient number of examples that would allow one of ordinary skill in the art to establish a trend in the data that would allow the artisan to reasonably extend the probative value thereof over the entire scope of claims 1 and 14, and the applicant did not compare a sufficient number of examples within the claimed scope of claim 1 and within the claimed range of 20 mol% to 70 mol% with a sufficient number of examples outside the claimed scope of claim 1 and outside the claimed range of 20 mol% to 70 mol%. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range (MPEP 716.02(d)). The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof (MPEP 716.02(d)(I)). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range (MPEP 716.02(d)(II)). 
In response to the applicant’s argument that Metcalfe cannot be considered to suggest or otherwise make known the elements of claims 1 and 14 as instructed by the KSR guidelines, and that a conclusion of obviousness over Metcalfe could not be supported (p. 9), as explained in the rejection of claims 1 and 14 in this Office action, Metcalfe teaches all the limitations of claims 1 and 14, except wherein an amount of a diol having a cyclic structure in the polyhydric alcohol monomer is 20 mol% to 70 mol%. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to modify the molar percent of Metcalfe’s 1,6-cyclohexane dimethanol in Metcalfe’s neopentyl glycol and 1,6-cyclohexane dimethanol that are reacted to produce Metcalfe’s polyester polymer to be 70 molar %, which would read on wherein an amount of a diol having a cyclic structure in the polyhydric alcohol monomer is 70 mol% as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been obvious to try because Metcalfe teaches that the polyester polymer (p. 13, l. 4-5) is a reaction product of components in the presence of nitrogen and xylene (p. 10, l. 8-22), that the components for the preparation of the polyester polymer (p. 10, l. 9-10) are 0.84 molar parts of neopentyl glycol, 2.461 molar parts of 1,6-cyclohexane dimethanol, 1.394 molar parts of isophthalic acid, 2.323 molar parts of 1,4-cyclohexane dicarboxylic acid, and 1.30 parts by weight of a tin based esterification catalyst (p. 12, Table 1, Example Number 13; p. 10, l. 15-17), that in another embodiment, the preformed polyester polymer is the reaction product of one or more polyols, predominantly diol, with dicarboxylic acid or their anhydrides (p. 3, l. 16-18), that the polyester comprises polyol, predominantly or entirely a glycol or a diol, esterified with excess equivalents of dicarboxylic acid or anhydrides (p. 5, l. 18-20), that useful polyfunctional alcohols have two or more hydroxy groups wherein the predominant polyol contains two hydroxyl groups (p. 5, l. 23-25), and that examples of suitable polyols include neopentyl glycol and cyclohexane dimethanol (p. 5, l. 25-28), which means that Metcalfe does not limit the molar percent of any species of polyol in the polyols that are reacted to produce the polyester polymer, which means that the molar percent of Metcalfe’s 1,6-cyclohexane dimethanol in Metcalfe’s neopentyl glycol and 1,6-cyclohexane dimethanol is optionally from 0 to 100 molar %, which encompasses 70 molar %. Also, Metcalfe teaches that none of the types of polymers in the prior art are suitable for use in can coatings because none give the required cured film combination of flexibility, adhesion, and sterilization resistance and compatibility (p. 3, l. 3-5), and that in accordance with Metcalfe’s invention, the cured film problems have been resolved along with extremely low levels of free BADGE by the use of a particular epoxy-polyester block copolymer in combination with fatty acids (p. 3, l. 5-7). Based on Metcalfe’s teachings, there had a been a recognized problem or need in the art, there had been a finite number of identified, predictably potential solutions to the recognized need or problem, and that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. Examples of rationales that may support a conclusion of obviousness include: "Obvious to try" (MPEP 2143(I)(E)). To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (MPEP 2143(I)(E)). Also, the end point of the claimed range, which is 70 mol%, is close to Metcalfe’s mol%, which is 75 mol%. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05(I)).
In response to the applicant’s argument that Otsuka cannot cure the deficiencies of Metcalfe with respect to claim 1 (p. 9), Otsuka is not cited in the rejection of claim 1 in this Office action. Metcalfe does not deficiencies with respect to claim 1 as explained above in the Office’s response to the applicant’s arguments of Metcalfe having deficiencies with respect to claim 1.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767